Case: 14-11895    Date Filed: 03/23/2015   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-11895
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:13-cr-00222-CEH-DAB-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                            versus

DAMION RASHAAD CARDER,

                                                          Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 23, 2015)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Meghan Ann Collins, appointed counsel for Damion Carder, has moved to

withdraw from further representation of the appellant and has filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our
              Case: 14-11895    Date Filed: 03/23/2015   Page: 2 of 2


independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Carder’s conviction and sentence are AFFIRMED.




                                         2